Exhibit 10.38

COGNOS INCORPORATED

AMENDMENT TO EMPLOYMENT AGREEMENT

(Leslie Rechan)

This Agreement between Cognos Incorporated (“Cognos”) and Leslie Rechan (the
“Executive”) is dated and effective April 27, 2007 (“Effective Date”).

NOW IN CONSIDERATION of the mutual covenants and agreements contained in this
Agreement, the parties hereby agree to the following terms:

1.    Duties:

1.01    Cognos will employ the Executive as Chief Operating Officer at its Head
Office in Ottawa, Ontario, Canada, and in such position will be responsible for
managing the worldwide field (sales, services and marketing) operations of
Cognos and its subsidiaries. The Executive will be employed under the terms set
out in this Agreement and will perform such duties as are reasonably required
and consistent with his position

1.02    The Executive will devote his full time and attention to the business
and affairs of Cognos and its affiliates and will not, without consent in
writing of Cognos, undertake any other business or occupation or become a
director, officer, partner, employee or agent of any other company, firm or
individual.

1.03    The Executive may, without the necessity of obtaining any consent,
undertake activities of a charitable or community nature and serve in any
part-time or temporary post with any charitable organization or professional
association, as long as those activities, in the sole discretion of Cognos, do
not impair his ability to fulfill his obligations in this Agreement.

1.04    The Executive will well and faithfully serve Cognos and its associated
companies and use his best efforts to promote their interests.

 

149



--------------------------------------------------------------------------------

2.    Term:

For the purposes of this Agreement, the Executive's commencement of service with
Cognos shall commence on the start date set out in his offer letter and his
employment shall continue for an indefinite term thereafter unless terminated in
accordance with this Agreement.

3.    Relocation:

The Executive acknowledges that Cognos carries on its operations worldwide and
during the course of his employment the location of his employment and reporting
arrangements may be changed by Cognos with the consent of the Executive. Any
relocation expenses incurred by the Executive will be reimbursed in accordance
with the prevailing Cognos policy.

4.    Compensation & Performance Appraisal:

4.01    The Executive's salary for the 2007 Cognos fiscal year (“Base Salary”)
is set out in Appendix “A” and subsequently will be reviewed and may be adjusted
upwards by the Human Resources & Compensation Committee of the Cognos Board of
Directors, or such other delegate or successor body (the “Committee”), from time
to time in accordance with prevailing Cognos practice and policies. The
Executive's Base Salary will be deemed to accrue from day to day and will be
payable in equal semi-monthly installments in accordance with prevailing Cognos
policies or practice.

4.02    The Executive has no contractual entitlement to any increased or
additional compensation (including overtime) except in strict compliance with
his compensation plan and the Executive has no right to the continuation or
renewal of any particular plan. The Executive's compensation plan and
performance targets for the 2007 Cognos fiscal year are set out in Appendix “A”
and subsequently will be reviewed by and may be amended by the Committee every
year or more frequently, with such review to occur no later than 90 days after
the end of the Cognos fiscal year. The Executive's bonus each year on
achievement of his performance targets is his “Target Bonus”. The Executive will
be paid net of any statutory or authorized deductions. The Executive authorizes
Cognos to deduct from compensation payable to him, the full amount of any debts
or advances owed by the Executive to Cognos.

5.    Travel & Expenses:

The Executive's duties may require him to travel away from home. Cognos will
reimburse the Executive for all reasonable expenses incurred by the Executive
for business, business travel and accommodation and other incidental costs in
accordance with its prevailing travel and expenses policies.

6.    Benefits:

6.01    The Executive will be entitled to receive all benefits generally
available to Cognos employees in comparable positions

6.02    The Executive will be entitled to paid vacation in accordance with the
policies and practices of Cognos as amended from time to time. As of the
Executive’s start date, the Executive will be entitled to accrue twenty
(20) days vacation on an annual basis which vacation will accrue in accordance
with Cognos’ policies and practices. The taking and time of vacation shall be
agreed upon by the Executive and Cognos.

 

150



--------------------------------------------------------------------------------

6.03    Cognos will provide the Executive with a company vehicle at Cognos'
expense. In the event that Cognos terminates the Executive's employment at any
time without Just Cause, or if the Executive terminates his employment at any
time for Good Reason, it is understood and agreed that the Executive shall have
continued use of the vehicle until the end of the notice period set out in
Article 10.03.

6.04    Cognos will pay any initiation and annual membership fees to the Ottawa
Hunt & Golf Club, or to another club as determined by the Executive and
acceptable to Cognos. The payment of these fees is included in the term ‘Cognos
provided benefits’ contemplated in Article 10.03(b).

7.    Personnel Policies:

In addition to the provisions of this Agreement, the Executive agrees to adhere
to all reasonable policies of general applicability to Cognos employees. Cognos
may amend or revoke the provisions of these policies as may be necessary. The
Executive will be given reasonable notice of any policy amendment.

8.    Confidential Information and Inventions:

8.01    During the course of the Executive's employment by Cognos the Executive
will acquire information about certain matters that are confidential to Cognos
(including, for the purpose of this Agreement, any affiliated companies), and
that are the exclusive property of Cognos, including, but not limited to:
(a) product design and development information, (b) names, addresses, buying
habits and preferences of current customers of Cognos as well as prospective
customers, (c) pricing and sales policies, techniques and concepts, and
(d) trade secrets and other confidential information concerning the business
operations or affairs of Cognos, all of which information is “Confidential
Information” for the purposes of this Agreement. Confidential Information does
not include: (e) information generally available to or known to the public;
(f) information known to the Executive prior to his meetings with Cognos or its
agents regarding potential employment with Cognos; (g) information independently
developed by the Executive outside the scope of this Agreement; (h) information
lawfully disclosed to the Executive by a third party; or (i) information
disclosed by Cognos or by other employees of Cognos to third parties without any
obligation of confidentiality.

8.02    The Executive acknowledges that Confidential Information, if disclosed,
could be used to the detriment of Cognos. Accordingly, the Executive agrees not
to disclose any Confidential Information to any third party either: (a) during
the term of his employment with Cognos (whether under this Agreement or any
predecessor or successor to it), except as may be necessary for him to properly
discharge his duties under this Agreement, or (b) following the termination of
his employment, however caused, except with the written permission of Cognos.
The foregoing restriction does not apply to any information or knowledge that
becomes part of the public domain other than by unauthorized disclosure by the
Executive or information excluded by subparagraph (e) to (i) of Article 8.01.

8.03    Any inventions, discoveries, or copyrightable works developed or
contributed to by the Executive during the course of his duties, whether under
this Agreement or any predecessor or successor to it, including without
limitation: software source or object code (and any underlying algorithms or
other components), product or promotional material, manuals, contractual
documentation, and training or education materials (collectively the “Works”),
are the sole and exclusive property of Cognos including without limitation, all
copyright and other intellectual property rights in or to the Works. The
Executive waives any and all moral rights he may have in

 

151



--------------------------------------------------------------------------------

any Work, and agrees to execute any additional documents deemed necessary by
Cognos to apply for, convey or confirm its rights in or to the Works, whether
during or after the termination of this Agreement, however caused. The Executive
warrants that any Work does not infringe the copyright or other rights of any
third party and that the rights the Executive grants to Cognos in this Agreement
are vested in him absolutely and he has not previously assigned, licensed, or in
any way encumbered the Works. This provision is binding on the Executive's
heirs, successors and assigns and will survive the termination of this
Agreement.

9.    Computer Security:

It is the policy of Cognos to adhere strictly to the licensing conditions of any
software that it uses. The Executive is required to comply with this policy. The
Executive will not copy or distribute for his own use or for the use of any
other person or company any software used or developed by Cognos without
(a) obtaining the authorization of Cognos and (b) taking all reasonable
precautions to ensure that his use of the software neither corrupts nor destroys
any existing software or data.

10.    Termination:

10.01    The Executive may resign his employment voluntarily upon giving thirty
(30) days prior written notice to Cognos. Cognos may waive the said notice by
providing the Executive with pay in lieu in notice. Upon resignation, the
Executive shall have no entitlement to compensation except for unpaid Base
Salary, vacation earned to the effective date of resignation and reasonable
unpaid expenses in accordance with prevailing Cognos policies, plus a pro-rated
portion of his Target Bonus. All of the Executive’s benefits shall cease upon
the Executive’s effective date of resignation. For greater certainty,
termination by the Executive for Good Reason shall not constitute a voluntary
resignation.

10.02    Cognos may terminate the employment agreement of the Executive at any
time for Just Cause without notice or compensation in lieu of notice except for
unpaid Base Salary, vacation earned to the date of termination and reasonable
unpaid expenses in accordance with prevailing Cognos policies. All of the
Executive's benefits shall cease immediately upon termination of the Executive's
employment for Just Cause.

10.03    If the Executive's employment is terminated by Cognos without Just
Cause (including constructive dismissal) or the Executive terminates his
employment for any Good Reason then the following provisions shall apply:

(a)    Cognos shall forthwith pay to the Executive or as he may direct, a
lump-sum amount equal to twenty-four (24) months of the Executive's annual Base
Salary and Target Bonus as at the date of termination;

(b)    Cognos shall continue, to the extent permitted by its carriers, all
Cognos provided benefits for twenty-four (24) months from the date of
termination. In the event that Cognos cannot continue to provide any particular
benefit, it shall compensate the Executive for the reasonable cost to him of
obtaining the said benefit;

(c)    The Executive shall be entitled to be paid his Target Bonus as at the
date of termination, pro-rated for the period up to the date of termination of
employment (such payment to be made at the time that Cognos generally pays
bonuses to its Senior Executives); and

 

152



--------------------------------------------------------------------------------

(d)    Notwithstanding the terms of any plan or agreement to the contrary, all
of the Executive’s entitlements or rights pursuant to any equity-based plans
(including, without limit, share/stock option, share/stock purchase, restricted
stock or stock award), or any profit sharing, bonus or incentive plan shall
continue to vest during the twenty-four (24) month period following the date of
termination, and once vested shall be exercisable in accordance with the terms
of the applicable plan, and at the end of that period any restricted stock units
not vested shall be subject to the applicable provisions set out in the Offer
Letter attached as Appendix “C”; and

(e)    Cognos shall reimburse the Executive, upon presentation of the
appropriate invoices, to a maximum of $20,000.00 plus GST, for financial or
outplacement advice obtained by the Executive in connection with the cessation
of his employment.

10.04    In the event the Executive's employment is terminated by Cognos without
Just Cause or in the event the Executive terminates his employment for Good
Reason and if such termination by Cognos or by the Executive occurs on or within
twenty-four (24) months following the date of any Change of Control or if any
such termination occurs during the period preceding the effective date of a
Change of Control but after which the Cognos has commenced discussions and
negotiations with a potential acquiror (the “Acquiror”), which for purposes of
this Agreement shall mean that management presentations have been made by and
between the Company and the Acquiror (the “Discussions”) and that the due
diligence process has commenced and which Discussions result in a Change of
Control with the Acquiror, then in addition to the payments and benefits set out
in Article 10.03:

(a)    notwithstanding the terms of any plan or agreement to the contrary, all
entitlements or rights pursuant to the equity-based plans (including without
limit, share/stock option, share/stock purchase, restricted stock or stock
award) and any profit-sharing, bonus or incentive plan, shall immediately and
automatically became fully vested and all such vested rights shall be
exercisable for the shorter of (i) one (1) year following the date of
termination; or (ii) the maximum time period as allowed under U.S. Internal
Revenue Code Section 409A, without the Executive being subject to additional
taxes or penalties; and

(b)    the reasonable legal costs incurred by the Executive to enforce the
provisions of this Agreement shall be paid by Cognos as such costs are incurred.

10.05    All amounts referred to in Article 10.03 constitute a debt by Cognos to
the Executive. The Executive shall not be required to mitigate damages by
seeking other employment or otherwise, nor shall any amount provided for under
this Agreement be reduced in any respect in the event that the Executive shall
secure or not reasonably pursue alternative employment following the termination
of the Executive's employment with Cognos.

10.06    It is understood and agreed that the amounts set out in Article 10.03
above are inclusive of any and all statutory obligations that Cognos has to the
Executive pursuant to the Ontario Employment Standards Act, 2000.

10.07    Coincident with, or immediately following termination of the
Executive's employment, for whatever reason, the Executive agrees to surrender
to Cognos any documents or electronic media containing Confidential Information
referred to in Article 8, as well as any other property of

 

153



--------------------------------------------------------------------------------

Cognos in his control or possession (including without limitation: vehicles,
access passes, equipment, credit cards, keys, books, records, reports, files,
manuals, and literature) in good condition, normal wear and tear excepted;
provided, however, Executive shall be allowed to keep his mobile telephone and
pda.

10.08    Immediately following termination of the Executive's employment, for
whatever reason, the Executive agrees to repay any outstanding debts or advances
owing by him to Cognos and authorizes Cognos to deduct the amount of those debts
or advances from any compensation amount payable to the Executive following his
termination. For greater certainty, any unearned vacation taken will constitute
an advance owed by the Executive to Cognos.

10.09    The Executive agrees that he will not, at any time after termination of
his employment, represent himself as being in any way connected or interested in
the business of Cognos or any of its group companies worldwide.

11.    Indemnification

Cognos agrees to indemnify the Executive in accordance with the provisions of
the Canada Business Corporations Act.

12.    Non-Competition:

The Executive will not, during his employment and for the period ending twelve
(12) months after the date his employment is terminated, directly or indirectly
or in any manner whatsoever, including either individually, or in partnership,
jointly or in conjunction with any other person, or as principal, agent, owner,
consultant, contractor, employee, executive, officer, director, advisor or
shareholder: (a) be engaged in any undertaking, or (b) have any financial or
other interest (including an interest by way of royalty or compensation
arrangements) in or in respect of the business of any person which carries on a
business; or (c) accept employment with, advise, render or provide services to,
lend money to or guarantee the debts or obligations of any person or entity that
carries on a business or undertaking anywhere, that is in competition with the
products or services created, developed, manufactured, marketed, distributed,
sold, by Cognos at the time of his termination or within the six (6) month
period prior to that date.

Despite the above, the Executive may own not more than 5% of any class of
securities of an entity, the securities of which are listed on a recognized
stock exchange or traded in the over-the-counter market in the United States or
Canada, that carries on a business which is the substantially same as or which
competes with the business of Cognos or any of its subsidiaries.

13.    Non-Solicitation:

The Executive agrees that he will not, during his employment and for the period
ending twenty-four (24) months after the date his employment is terminated,
without the written consent of Cognos, directly or indirectly (a) employ or
retain as an independent contractor any employee of Cognos or any subsidiary on
date of his termination or induce or solicit, or attempt to induce, any such
person to leave his or her employment, (b) contact or solicit any designated
customers of Cognos or any subsidiary for the purpose of selling to those
designated customers any products or services which are the same as, or
competitive with, the products or services sold or licensed by Cognos or any
subsidiary. For the purpose of this

 

154



--------------------------------------------------------------------------------

section, a “designated customer” means a person who was a customer of the Cognos
or any subsidiary at any time during the twelve (12) months preceding the date
that his employment terminated.

14.    Non-Disparagement:

In further consideration of the amounts and rights granted or received or to be
granted or received under this Agreement, the Executive will not, during this
Agreement and for a period of the twelve (12) month following its termination
(however caused), utter, publish or broadcast any statements that disparage
Cognos (including its subsidiaries) or are critical in any manner or fashion of
Cognos or its business, including without limitation, its business strategy,
products, management or employees. Cognos, its officers, board of directors will
not, during this Agreement and for a period of the twelve (12) month following
Executive’s termination (however caused), utter, publish or broadcast any
statements that disparage deprecate, directly or indirectly, Executive’s
abilities, professional skills or reputation with any written or oral statement.

15.    Legal Assistance:

The Executive agrees that he will, during this Agreement and for a period two
(2) years following its termination (however caused), supply such information
and render such assistance as may be reasonably required by Cognos or any
affiliated company in connection with any legal or quasi-legal proceeding to
which Cognos either is or becomes a party. Cognos agrees to reimburse the
Executive for any expenses reasonably incurred in providing such services in
accordance with prevailing Cognos Travel and Living policies.

16.    Withholdings & Deductions

All amounts payable under this Agreement are subject to applicable deductions
and withholdings.

17.    Assignment of Rights:

 

155



--------------------------------------------------------------------------------

This Agreement is assignable by the Cognos without the Executive’s consent in
connection with any bona fide internal reorganization of Cognos, provided that
there is no material change in any of the terms and conditions of the
Executive’s employment or this Agreement. The Executive’s rights under this
Agreement are not assignable or transferable in any manner except as required or
permitted by operation of law.

18.    Notices:

Any notice required or permitted to be given under this Agreement will be given
in writing by personal delivery, registered mail or by facsimile, to the
Executive at his last known address and to Cognos at its Head Office to the
attention of the Vice President, Human Resources.

19.    Severability:

If any provision or part of this Agreement is deemed, or found to be, void,
unenforceable or invalid by a court of competent jurisdiction, its remaining
provisions or parts will remain in full force and effect.

20.    Entire Agreement:

This Agreement, including the Offer Letter attached as Annex C, is the entire
agreement between Cognos and the Executive pertaining to his employment with
Cognos and supersedes, amends and restates all previous agreements, including
without limit the employment agreement between the parties dated May 9, 2006.
This Agreement and the attachments shall be read and construed as a single
document but if there is any conflict between them the conflict shall be
resolved in accordance with the following order of precedence: this Agreement,
Appendix “C”, Appendix “B”, Appendix “A”, and the terms of any stock/share
option, RSU or other equity award agreement between you and Cognos. There are no
warranties, representations or agreements between the parties in connection with
the subject matter of this Agreement except as specifically set forth or
referred to in this Agreement. No reliance is placed on any representation,
opinion, advice or assertion of fact made by the Corporation or its directors,
officers and agents to the Executive, except to the extent that the same has
been reduced to writing and included as a term of this Agreement. Accordingly,
there shall be no liability, either in tort or in contract, assessed in relation
to any such representation, opinion, advice or assertion of fact, except to the
extent aforesaid.

21.    Amendment of Agreement:

Any amendment or modification of this Agreement will be in writing and signed by
the parties or it will have no effect.

22.    Governing Law:

This Agreement will be governed by and construed in accordance with the laws of
Ontario. The sole forum for any dispute arising from this Agreement or the
Executive’s employment with Cognos will the courts of Ontario located in the
City of Ottawa, Ontario.

 

156



--------------------------------------------------------------------------------

23.    Enforcement of Rights by Estate

Executive’s death or disability shall not terminate the right of Executive’s
estate or heirs to maintain an action pursuant to this Agreement if such action
is based on a claim duly asserted by the Executive prior to the Executive’s
death or disability.

24.    Acknowledgement:

The Executive and Cognos acknowledge that each: (a) has had sufficient time to
review and consider this Agreement thoroughly; (b) has read and understands the
terms of this Agreement and his or its obligations hereunder; (c) retained
independent legal advice concerning the interpretation and effect of this
Agreement, and (d) has entered into this Agreement voluntarily and without any
pressure.

IN WITNESS the parties have executed this Agreement as a deed with effect as of
the Effective Date.

 

COGNOS INCORPORATED By:  

/s/ Robert G. Ashe

 

Rob Ashe

President & Chief Executive Officer

The foregoing is agreed and accepted.

 

By:  

/s/ Les Rechan

  Leslie Rechan

 

157



--------------------------------------------------------------------------------

Appendix “A”

FY07 Compensation

Salary:    US $375,000

Target Bonus:    US $375,000

The actual bonus payable to the Executive will be determined in accordance with
Cognos’ Share in Success Program (“SIS”), including the SIS Grid approved by
Cognos’ Board of Directors. The SIS Grid establishes a percentage (which may be
above or below 100% depending on the Cognos’ performance relative to specified
performance metrics) that will be applied to the above Target Bonus amount and
shall be agreed to and approved by Cognos’ Board of Directors (or a committee or
delegate thereof) on or before 90 days following the end of the fiscal year.

Benefits Summary:

Canadian Benefits Program as amended from time to time by Cognos.

Repayment of Bonus:

If the audited financial statements of Cognos in respect of any fiscal year are,
or are required to be, subsequently re-stated in any material respect, and for
reasons that the Human Resources Committee of the Cognos’ Board of Directors
deems, in its sole discretion, to be based on error, malfeasance or negligence,
then any bonus payout based on those financial statements will be recalculated.

If the recalculated bonus payout (“Recalculated Bonus”) is greater or less than
the original bonus payout to the Executive prior to the re-statement (“Original
Bonus”), the Original Bonus will be adjusted by the difference between the
Original Bonus and Recalculated Bonus (the “Adjustment Amount”). If the Original
Bonus is greater than the Recalculated Bonus, the Executive will pay within
forty-five (45) days the Adjustment Amount to the employing Cognos entity
(subject to such other repayment terms as may be approved by the Human Resources
Committee of the Board of Cognos). Any repayment made by the Executive to Cognos
will be net of any taxes originally withheld at source by Cognos and remitted to
any tax authority in respect of the Adjustment Amount (“Tax Withholding
Amount”). Any subsequent refund to the Executive of any taxes in respect of the
Original Bonus will be immediately payable by Executive to Cognos upon receipt,
up to the Tax Withholding Amount. If the Original Bonus is less than the
Recalculated Bonus, Cognos will forthwith pay the Adjustment Amount to the
Executive, less any deductions at source required by applicable law. This
provision forms part of the Agreement and shall be a term of the Executive’s
employment, unless otherwise agreed upon, in writing, by Cognos and the
Executive.

 

158



--------------------------------------------------------------------------------

Appendix "B"

Definitions

 

1.

“Change of Control” means:

 

  (i)

Cognos is amalgamated, merged, consolidated or reorganized into or with another
corporation or other legal person (excluding an affiliate of Cognos), and as a
result the holders of the voting shares immediately prior to that transaction
hold less than a majority of the voting shares after that transaction;

 

  (ii)

any individual, entity or group acquires or becomes the beneficial owner of,
directly or indirectly, more than 50% of the voting securities of the
Corporation, whether through acquisition of previously issued and outstanding
voting shares, or of voting shares that have not been previously issued, or any
combination thereof, or any other transaction of similar effect;

 

  (iii)

Cognos sells or otherwise transfers all or substantially all of its assets to
any other corporation or other legal person, and as a result the holders of
voting shares immediately prior to that transaction hold less than a majority of
the voting shares of the acquiring corporation or person immediately after such
transaction;

 

  (iv)

more than 50% of the voting shares become subject to a voting trust;

 

  (v)

a report is filed pursuant to the Canada Business Corporations Act or under the
Securities Act, Ontario or the Securities Exchange Act of 1934, as amended,
disclosing that any person (as defined in the applicable legislation) has become
the beneficial owner of securities representing more than 50% of the voting
shares; or

 

  (vi)

if, during any period of two consecutive years, the individuals who at the
beginning of that period are the directors of Cognos cease for any reason to be
at least a majority of the membership of the Board, unless the election, or the
nomination for election by Cognos’ shareholders, of each director of Cognos
first elected during that period was approved by a vote of at least two-thirds
of the directors then still in office who were also directors of Cognos at the
beginning of that period.

Provided that a Change in Control is deemed not to occur solely because any one
of the following entities either files or becomes obligated to make a filing or
submit a report contemplated above, namely: (i) Cognos, (ii) an entity in which
Cognos directly or indirectly beneficially owns 50% or more of the voting
securities, (iii) any Cognos-sponsored employee stock ownership plan or any
other employee benefit plan of Cognos, or (iv) any corporation or legal person
similar to the foregoing which is approved by the Board of Directors of Cognos
prior to the occurrence of the event that, absent such approval by the Board of
Directors of Cognos, would have constituted a Change in Control.

 

2.

For the purposes of this agreement, “Good Reason” means the occurrence of any of
the following:

 

  (i)

without the Executive’s express written consent, the assignment to the Executive
of any duties materially inconsistent with the Executive’s position, duties and
responsibilities with Cognos under this Agreement, except in connection with the
termination of the Executive’s employment

 

159



--------------------------------------------------------------------------------

 

for Just Cause or as a result of his death or retirement, (the promotion of the
Executive to Chief Executive Officer of Cognos shall not constitute Good
Reason),

 

  (ii)

while the Executive is the Chief Operating Officer of Cognos, he ceases to
report directly to the current Chief Executive Officer or, if he is appointed
Chief Executive Officer of Cognos, he ceases to be the most senior officer of
Cognos;

 

  (iii)

without the Executive’s express written consent, a 10% reduction in the
Executive's annual Base Salary, benefits or perquisites;

 

  (iv)

without the Executive’s express written consent, a 10% reduction in the
Executive’s ability to earn incentive compensation excluding a reduction caused
by the failure of Cognos or the Executive to meet incentive compensation targets
or goals;

 

  (v)

the failure to continue the Executive's participation in any share option, share
purchase, profit-sharing, bonus or other incentive compensation plan ;

 

  (vi)

failure of any successor-in-interest to assume all of the obligations of Cognos
under this Agreement;

 

  (vii)

the material breach of this Agreement by Cognos or the material breach by Cognos
of any other agreement between Cognos and Executive relating to Executive’s
employment, compensation and wages;

 

  (viii)

the location of the Corporation’s facilities where the Executive is based being
relocated (a) more than 50 km from its current location and (b) more than 50 km
further from the Executive’s residence, and

 

  (ix)

a Change of Control.

Executive’s continued employment shall not constitute consent or a waiver of
Executive’s rights to assert Good Reason hereunder on the condition that
Executive may only effect a termination for Good Reason within 30 days following
the occurrence of actions or failures to act or Executive’s knowledge of the
same giving rise to the Good Reason and shall have duly notified Cognos of the
basis for such Good Reason and providing Cognos with fifteen (15) days after
receipt of such notice to cure the basis of such claim.

 

3.

“Just Cause” means:

 

  (i)

the wilful failure by the Executive to perform his duties (other than by reason
of any bona fide disability);

 

  (ii)

the Executive’s misconduct involving the property, business or affairs of
Cognos, or in the carrying out of the Executive’s duties or the Executive’s
theft, fraud or dishonesty;

 

  (iii)

Executive is convicted of or pleads nolo contendere or guilty to a felony
involving moral turpitude;

 

  (iv)

the Executive’s material breach of this Agreement; or

 

160



--------------------------------------------------------------------------------

  (v)

any other conduct by the Executive that would be determined by the courts of
Ontario to constitute just cause from time to time.

Anything herein to the contrary notwithstanding, Executive’s employment shall
not be terminated for “Just Cause” above unless written notice stating the basis
for the termination is provided to Executive, Executive is given fifteen
(15) days after receipt of such notice to cure the neglect or conduct that is
the basis of such claim (but only with respect to curable actions or failures to
act).

 

4.

“Disability” has the same meaning as may be ascribed to that term by the
Corporation’s long term disability carrier at the relevant time.

 

161



--------------------------------------------------------------------------------

Appendix “C”

Offer Letter

(See Exhibit 10.46 on Form 8-K filed May 15, 2006)

 

162